Per Curiam. By per curiam opinion delivered April 27, 2000, Alvin Schay, counsel for appellant Frank Williams, Jr., was ordered to appear before this court on May 11, 2000, to show cause why he should not be held in contempt for his failure to file appellant’s brief by the final-extension deadline in a Rule 37 appeal in a death case. The final extension deadline set was March 28, 2000. On March 24, 2000, Mr. Schay filed a motion for another extension of time until April 17, 2000, and on April 12, 2000, he requested still another extension of time until April 27, 2000. He filed the Williams brief on April 27, 2000. Mr. Schay appeared before this court on May 11, 2000, and entered a plea of not guilty to the contempt citation. We appointed a master, Hon. Jack Lessenberry, to determine the facts in this case. On August 2, 2000, Judge Lessenberry issued his Report and Findings of Master in which he found that Mr. Schay was busy on a major case, Damien Echols v. State, No. CR 99-1060, and lost income as a result of work on that case and the instant case. He further found that Mr. Schay had expressed sorrow and regret concerning the delay in filing the Williams brief. Based on the foregoing, we hold that Mr. Schay is in contempt of court for failing to file a brief on behalf of Frank Williams, Jr., by the final-extension deadline. We assess a fine of $250.00. A copy of this order will be forwarded to the Committee on Professional Conduct.